          Case 1:20-cv-04381-JMF Document 68 Filed 03/23/21 Page 1 of 10


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
                                                                        :
 CALVIN ADONY MARIANO ESPINOZA et al.,                                  :
                                                                        :
                                     Plaintiffs,                        :   20-CV-4381 (JMF)
                                                                        :
                   -v-                                                  :       ORDER
                                                                        :
 EURO DESIGN AND STONE LLC et al.,                                      :
                                                                        :
                                     Defendants.                        :
                                                                        :
 ---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On February 4, 2021, Defendants Salih Ozen and Robert Lala, proceeding without
counsel, each filed a motion to dismiss the Complaint. See ECF Nos. 56-57. In an Order entered
the next day, the Court set a deadline for Plaintiffs to either file an amended complaint or oppose
the motions to dismiss and set related deadlines for Ozen and Lala to either file replies in support
of their motions to dismiss or respond to any new complaint. See ECF No. 58. On February 23,
2021, Plaintiffs filed a Second Amended Complaint and, thereafter, obtained summonses from
the Clerk. See ECF Nos. 61-67. To date, however, there is no proof on the docket that Plaintiffs
have served the Second Amended Complaint and related summonses on Defendants.

        No later than March 26, 2021, Plaintiffs shall advise the Court of the status of service of
the Second Amended Complaint. That is, if Plaintiffs have served Defendants with the Second
Amended Complaint, they shall file proof of service by that date. If not, Plaintiffs shall file a
letter by that date advising the Court of whether, when, and how they intend to effect service of
the Second Amended Complaint on each Defendant.

         Relatedly, the Court’s Order of February 5, 2021, ECF No. 58, is hereby modified as
follows: within three weeks of the date of this Order or the date on which the Second
Amended Complaint is served on a Defendant, whichever is later, that Defendant shall
(1) file an answer; (2) file a motion to dismiss the Second Amended Complaint; or (3) file a letter
on ECF stating that he or it relies on any previously filed motion(s) to dismiss. If either Lala or
Ozen files an answer or a new motion to dismiss, the Court will deny the corresponding
previously filed motion to dismiss, ECF Nos. 56-57, as moot. If any Defendant files a new
motion to dismiss, any opposition shall be filed within fourteen days, and any reply shall be filed
within seven days of any opposition.

        In light of the current global health crisis, parties proceeding pro se are encouraged to
submit all filings by email to Temporary Pro Se Filing@nysd.uscourts.gov. Instructions for
filing documents by email are attached to this Order. Pro se parties are also encouraged to
consent to receive all court documents electronically. A Consent to Electronic Service Form is
attached to this Order and available on the Court’s website at https://nysd.uscourts.gov/sites/
default/files/2018-06/proseconsentecfnotice-final.pdf. Pro se parties who are unable to use email
         Case 1:20-cv-04381-JMF Document 68 Filed 03/23/21 Page 2 of 10


may still submit documents by regular mail to the Pro Se Intake Unit, Thurgood Marshall
Courthouse, 40 Centre Street, Room 105, New York, New York 10007, or in person at the drop
box located at the U.S. Courthouses in Manhattan (500 Pearl Street) and White Plains (300
Quarropas Street). In either case, however, there may be significant delays before such filings
are received and/or docketed. No documents or court filings should be sent directly to
Chambers. More information may be found on the Court’s website at www.nysd.uscourts.gov
and in the Court’s Individual Rules and Practices in Civil Pro Se Cases, attached to this Order.

       Additionally, the Court notes that a Pro Se Law Clinic operates in this District to assist
people who are parties in civil cases and do not have lawyers. It is separate from the Pro Se
Intake Unit. The Clinic may be able to provide Defendants with advice in connection with the
case. The Pro Se Law Clinic is run by a private organization called the New York Legal
Assistance Group; it is not part of, or run by, the Court (and, among other things, therefore
cannot accept filings on behalf of the Court, which must still be made by any unrepresented party
through the Pro Se Intake Unit). A pro se party may make an appointment by calling (212) 659-
6190 and leaving a message, including his or her telephone number.

        Defendant Euro Design and Stone LLC is reminded that while a person may appear pro
se in federal court, a corporate entity may appear only through licensed counsel. See Lattanzio v.
COMTA, 481 F.3d 137, 140 (2d Cir. 2007). Where a corporate entity “repeatedly fails to appear
by counsel, a default judgment may be entered against it.” Grace v. Bank Leumi Tr. Co. of N.Y.,
443 F.3d 180, 192 (2d Cir. 2006) (internal quotation marks omitted).

        Plaintiffs are ORDERED to serve Defendants via overnight courier with a copy of this
Order, including all attachments, within one business day of the date of this Order. Within
two business days of service, Plaintiffs must file proof of such service on the docket.

       Finally, the Clerk of Court is directed to modify the docket to reflect that Defendants
Salih Ozen and Robert Lala are proceeding pro se and to add their addresses as follows:

       Salih Ozen
       132 Midwood Road
       Paramus, NJ 07652

       Robert Lala
       540 Warburton Avenue
       Yonkers, NY 10701

       SO ORDERED.

Dated: March 23, 2021                               __________________________________
       New York, New York                                    JESSE M. FURMAN
                                                           United States District Judge




                                                2
        Case 1:20-cv-04381-JMF Document 68 Filed 03/23/21 Page 3 of 10

                   United States District Court
                   Southern District of New York
                   Temporary Pro Se Filing@nysd.uscourts.gov.


                 INSTRUCTIONS: EMAIL PRO SE FILINGS

How do I email documents to the Clerk’s Office for filing?
    •    SIGN. You must sign your document by either signing the document before
         you scan it or typing “/s/ [Your Name].” The Court will accept typed
         signatures in this format.

    •    CONTACT INFORMATION. The document must include your name,
         address, telephone number and email address (if available).
    •    SUBJECT LINE. For existing cases, the subject line of the email must
         read, “Pro Se Filing – XX-CV-XXXX.” For new cases, the subject line of
         the email must read, “Pro Se Filing – New Case.”
    •    EMAIL the PDF document to
         Temporary Pro Se Filing@nysd.uscourts.gov.

Can I start a new case by email?
    •    YES. To start a new case, you may email your complaint to
         Temporary Pro Se Filing@nysd.uscourts.gov.

    •    In addition to emailing your complaint, you must either (1) email an
         application requesting that the fee be waived, available at
         https://nysd.uscourts.gov/node/838, or (2) pay the filing fee of $400. If you
         are paying the filing fee, add to the subject line, “Pro Se Filing – New Case –
         FEE PAID.” Payment must be made within 21 days by certified check or
         money order, made out to Clerk, USDC, SDNY, and mailed to: Cashiers-
         Room 120, 500 Pearl Street, New York, NY 10007. The check must include
         the case number, which you can learn by calling (212) 805-0175.

Can I include any questions or information in my email?
    •    NO. You must only include the attached document(s) for filing. No one will
         read messages in the body of the email and no one will respond to any
         questions.




                    500 PEARL STREET; 40 FOLEY SQUARE | NEW YORK, NY 10007
                         300 QUARROPAS STREET | WHITE PLAINS, NY 10601
Rev. 4/8/2020
        Case 1:20-cv-04381-JMF Document 68 Filed 03/23/21 Page 4 of 10
                                                          Instructions: Email Pro Se Filings
                                                                                Page 2 of 2


Will someone respond to my email?
    •    NO. This email address cannot respond to inquiries. The Clerk’s Office will
         download the email attachment. This is a NO-REPLY email address. But
         you may call (212) 805-0175 to confirm that your documents were received.
         Please wait at least one week before calling.

Can I email the assigned judge instead?
    •    NO. Any submission emailed to any other court email address will be
         disregarded by the recipient.

Can the Clerk’s Office assist with scanning?
    •    NO. If you are unable to email your documents, you must submit them by
         mail to the Pro Se Intake Unit.

Can someone email my documents for me?
    •    YES. But please include your email address, if available, in the document.
         The Court will only communicate with the email address listed on the filed
         documents, and only if you have consented to receive court documents by
         email.

Can I receive court documents by email?
    •    YES. Complete and email a signed consent to electronic service form.

Do I need to serve my adversary?
    •    NO. After the document is emailed to the Court and electronically filed,
         your adversary will receive electronic notification of the filing.




                   500 PEARL STREET; 40 FOLEY SQUARE | NEW YORK, NY 10007
                        300 QUARROPAS STREET | WHITE PLAINS, NY 10601
Rev. 4/8/2020
           Case 1:20-cv-04381-JMF Document 68 Filed 03/23/21 Page 5 of 10


                     United States District Court
                     Southern District of New York
                     Pro Se Office


     Pro Se (Nonprisoner) Consent & Registration Form to Receive
                      Documents Electronically
Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

    1. Sign up for a PACER login and password by contacting PACER 1 at
       www.pacer.uscourts.gov or 1-800-676-6856;
    2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.

                                           IMPORTANT NOTICE
Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

         1. You will no longer receive documents in the mail;
         2. If you do not view and download your documents during your “free look” and
            within 15 days of when the court sends the e-mail notice, you will be charged for
            looking at the documents;
         3. This service does not allow you to electronically file your documents;
         4. It will be your duty to regularly review the docket sheet of the case. 2

1Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.
2The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.
           Case 1:20-cv-04381-JMF Document 68 Filed 03/23/21 Page 6 of 10


                     United States District Court
                     Southern District of New York
                     Pro Se Office


                             CONSENT TO ELECTRONIC SERVICE
I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

          1. I have regular access to my e-mail account and to the internet and will check regularly
             for Notices of Electronic Filing;
          2. I have established a PACER account;
          3. I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
             Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
             copies of case filings, including motions, decisions, orders, and other documents;
          4. I will promptly notify the Court if there is any change in my personal data, such as name,
             address, or e-mail address, or if I wish to cancel this consent to electronic service;
          5. I understand that I must regularly review the docket sheet of my case so that I do not
             miss a filing; and
          6. I understand that this consent applies only to the cases listed below and that if I file
             additional cases in which I would like to receive electronic service of notices of
             documents, I must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:
          Note: This consent will apply to all cases that you have filed in this court, so please list all of
          your pending and terminated cases. For each case, include the case name and docket
          number (for example, John Doe v. New City, 10-CV-01234).




Name (Last, First, MI)



Address                      City                       State                       Zip Code


Telephone Number                                        E-mail Address


Date                                                    Signature

Return completed form to:
Pro Se Office (Room 200)
500 Pearl Street
New York, NY 10007
        Case 1:20-cv-04381-JMF Document 68 Filed 03/23/21 Page 7 of 10




                                                                    Revised: November 12, 2019

                 INDIVIDUAL RULES AND PRACTICES IN CIVIL PRO SE CASES
                      Jesse M. Furman, United States District Judge

Pro Se Office
United States District Court
Southern District of New York
Thurgood Marshall Courthouse
40 Centre Street, Room 105
New York, NY 10007
(212) 805-0175

Unless otherwise ordered by the Court, these Individual Practices apply to all civil cases
involving pro se litigants (that is, litigants without counsel) before Judge Furman.

   1. Communications with Chambers

          A. By a Pro Se Party. All communications with the Court by a pro se party should
             be delivered in person or mailed to the Pro Se Office, Thurgood Marshall
             Courthouse, 40 Centre Street, Room 105, New York, New York 10007. No
             documents or court filings may be sent directly to Chambers. Any questions
             should be directed to the Pro Se Office at (212) 805-0175; pro se parties may
             not call the Court directly. Unless the Court orders otherwise, all
             communications with the Court will be docketed upon receipt; such docketing
             shall constitute service on any user of the ECF system. If any other party is not a
             user of the ECF system (e.g., if there is another pro se party in the case), a pro se
             party must send copies of any filing to that party and include an Affidavit of
             Service or other statement affirming that it has done so. Copies of
             correspondence between a pro se party and opposing parties shall not be sent to
             the Court.

          B. By Parties Represented by Counsel. Except as otherwise provided below,
             communications with the Court by a represented party shall be governed by Judge
             Furman’s Individual Rules and Practices in Civil Cases, available at https://nysd.
             uscourts.gov/hon-jesse-m-furman.

          C. Requests for Adjournments or Extensions of Time. All requests for
             adjournments or extensions of time must be made in writing and must state: (1)
             the original date(s); (2) the number of previous requests for adjournment or
             extension; (3) whether these previous requests were granted or denied; (4) the
             reasons for the requested extension; (5) whether the adversary consents and, if
             not, the reasons given by the adversary for refusing to consent; and (6) the date of
             the parties’ next scheduled appearance before the Court. If the requested
             adjournment or extension affects any other scheduled dates, a represented party
                                                1
    Case 1:20-cv-04381-JMF Document 68 Filed 03/23/21 Page 8 of 10



          must submit a proposed Revised Scheduling Order in accordance with Judge
          Furman’s Individual Rules and Practices in Civil Cases. A pro se party may, but
          is not required to, submit a proposed Revised Scheduling Order. Requests for
          extensions of deadlines regarding a matter that has been referred to a Magistrate
          Judge shall be directed to that assigned Magistrate Judge.

          Absent an emergency, any request for extension or adjournment shall be made at
          least 48 hours prior to the deadline or scheduled appearance. Requests for
          extensions will ordinarily be denied if made after the expiration of the original
          deadline.


2. Filing of Papers and Service

      A. Papers Filed by a Pro Se Party. All papers to be filed with the Court by a pro se
         party, along with one courtesy copy of those papers, shall be delivered in person
         or sent by mail to the Pro Se Office, Thurgood Marshall Courthouse, 40 Centre
         Street, Room 105, New York, New York 10007. Any pro se party that wishes to
         participate in electronic case filing (“e-filing”) must file a Motion for Permission
         for Electronic Case Filing (available at http://nysd.uscourts.gov/file/forms/
         motion-for-permission-for-electronic-case-filing-for-pro-se-cases and in the Pro
         Se Office). If the Court grants a motion to participate in “e-filing,” that party will
         not receive hardcopies of any document filed electronically via ECF.

      B. Service on a Pro Se Party. Counsel in pro se cases must serve a pro se party
         with a paper copy of any document that is filed electronically and must file with
         the Court a separate Affidavit of Service. Submissions filed without proof of
         service that the pro se party was served will not be considered.


3. Discovery

   All requests for discovery by a pro se party should be sent to counsel for the party from
   whom discovery is sought. Discovery requests should not be sent to the Court.

   If there are any discovery disputes, the parties are required to confer with one another in
   an effort to resolve the dispute without the need for Court intervention. If the parties are
   unable to resolve their dispute, either party may file a letter-motion, no longer than three
   pages and in accordance with Paragraph 1 above, explaining the nature of the dispute and
   requesting an informal conference. If the opposing party wishes to respond to the letter,
   it must promptly file a responsive letter, not to exceed three pages.




                                            2
    Case 1:20-cv-04381-JMF Document 68 Filed 03/23/21 Page 9 of 10



4. Motions

      A. Filing and Service. Unless otherwise ordered by the Court, papers filed in
         opposition to a motion must be served and filed within 30 days of service of the
         motion papers, and reply papers, if any, must be served and filed within two
         weeks of receipt of opposition papers.

      B. Pro Se Notices. Parties who file a motion to dismiss, a motion for judgment on
         the pleadings, or a motion for summary judgment must provide the pro se party
         with a copy of the notices required under Local Civil Rules 12.1 or 56.2.

      C. Special Rule for Summary Judgment Motions. With respect to any deposition
         that is supplied, whether in whole or in part, in connection with a summary
         judgment motion, the index to the deposition should be included if it is available.

      D. Courtesy Copy. One courtesy hard copy of all formal motion papers, marked as
         such, should be submitted to Chambers by the non-pro se party at the time the
         reply is due. Courtesy copies should not be submitted to Chambers at the time of
         filing. If all the parties are pro se, then no courtesy copies of formal motion
         papers are required.

      E. Oral Argument. Unless otherwise ordered by the Court, oral argument will not
         be heard in pro se matters.


5. Initial Case Management Conference

   Absent a motion to dismiss, the Court will generally schedule an initial case management
   conference within four months of the filing of the complaint. The Notice of Initial
   Pretrial Conference will be docketed on ECF and mailed to the pro se party or parties.

   The Court will set a schedule for the case at the initial case management conference. In
   most cases, the Court will give the parties four months (from the date of the conference)
   to complete all discovery, and set a deadline for the filing of any motions for summary
   judgment 30 days after the close of discovery. In advance of the initial case management
   conference, the parties should, if practicable, confer with one another to determine if such
   a schedule would be appropriate or if there is anything unusual about the case that would
   require more time and be prepared to discuss those issues at the conference. The Court
   will issue a written order memorializing all dates and deadlines following the conference.

   An incarcerated party may not be able to attend this or other conferences, but may be able
   to participate by telephone. If an incarcerated party does not have counsel and is unable
   to participate by telephone, a family member or a representative may attend the
   conference. In such instances, the incarcerated party may write to the Court in advance
   of the conference regarding any issue the pro se party wishes to have addressed at the
   conference. If a representative is designated, he or she should contact Chambers at (212)
                                            3
    Case 1:20-cv-04381-JMF Document 68 Filed 03/23/21 Page 10 of 10



   805-0282 to determine the location of the conference. The Court will also have a
   transcript of the conference sent to the incarcerated party.


6. Trial Documents

      A. Pretrial Statement. Unless otherwise ordered by the Court, within 30 days of
         the completion of all discovery or, if a summary judgment motion is filed, within
         30 days of the Court’s ruling on summary judgment, the plaintiff in a pro se case
         shall file a concise, written Pretrial Statement. This Statement need take no
         particular form, but it must contain the following: (1) a statement of the facts the
         plaintiff hopes to prove at trial; (2) a list of all documents or other physical
         objects that the plaintiff plans to put into evidence at trial; and (3) a list of the
         names and addresses of all witnesses the plaintiff intends to have testify at trial.
         The Statement must be sworn by the plaintiff to be true and accurate based on the
         facts known by the plaintiff. If pro se, the plaintiff shall file an original of this
         Statement, plus one courtesy copy, with the Pro Se Office. Two weeks after
         service of the plaintiff’s Statement, the defendant must file and serve a similar
         Statement of its case containing the same information.

      B. Other Pretrial Filings. If the case is to be tried before only a Judge without a
         jury, any parties represented by counsel must also file proposed findings of fact
         and conclusions of law at the time of filing the Pretrial Statement. If the case is to
         be tried before a jury, any parties represented by counsel must also file proposed
         voir dire questions, a proposed jury charge, and a proposed verdict form at the
         time of filing the Pretrial Statement. At the time of filing, a represented party
         should e-mail these documents to the Court (Furman_NYSDChambers@
         nysd.uscourts.gov), in both .pdf and Microsoft Word formats. The pro se party
         may file such documents, but is not required to do so and need not submit them
         by e-mail.


7. Pro Se Clinic
   In 2016, a Pro Se Law Clinic opened in this District to assist non-incarcerated people
   who are parties in civil cases and do not have lawyers. The Clinic may be able to provide
   a non-incarcerated pro se litigant with advice in connection with his or her case. The Pro
   Se Law Clinic is run by a private organization called the New York Legal Assistance
   Group; it is not part of, or run by, the Court (and, among other things, therefore cannot
   accept filings on behalf of the Court, which must still be made by any unrepresented
   party through the Pro Se Intake Unit). The Clinic is located in the Thurgood Marshall
   United States Courthouse, 40 Centre Street, New York, New York, in Room LL22, which
   is just inside the Pearl Street entrance to that Courthouse. The Clinic is open on
   weekdays from 10 a.m. to 4 p.m., except on days when the Court is closed. An
   unrepresented party can make an appointment in person or by calling (212) 659-6190.


                                            4
